EXHIBIT 10.5

 

RAYONIER INC.

 

I, John P. O’Grady, do hereby certify that I am the Senior Vice President,
Administration of Rayonier Inc. (the “Company”) and that pursuant to the
authority granted me in resolutions adopted by the Board of Directors of the
Company on February 24, 1994 and December 17, 1999, I adopted the following
preambles and resolutions on June 28, 2002.

 

WHEREAS, the Company maintains the Retirement Plan for Salaried Employees of
Rayonier Inc. (the “Plan”) for the benefit of such of its employees as are
eligible thereunder; and

 

WHEREAS, in accordance with the power reserved to it in Article 10.01 of the
Plan, the Company may amend the Plan at any time, subject to certain conditions
not now relevant; and

 

WHEREAS, the Company deems it advisable to amend the Plan to reflect the
relevant provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 and to revise the Plan’s mortality assumptions as required in Revenue
Ruling 2001-62.

 

NOW, THEREFORE, be it

 

RESOLVED, that the amendments to the Plan, attached hereto as Exhibit A, are
hereby adopted; and be it further

 

RESOLVED, that the proper officers of the Company are hereby authorized to take
whatever actions are necessary so that the Plan, as amended, remains qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the related trust remains tax-exempt under Section 501(a) of the
Code.

 

Dated: June 28, 2002

 

/s/ John P. O’Grady

--------------------------------------------------------------------------------

John P. O’ Grady

Senior Vice President, Administration



--------------------------------------------------------------------------------

EXHIBIT A

 

AMENDMENTS TO THE RETIREMENT PLAN FOR SALARIED

EMPLOYEES OF RAYONIER INC. REQUIRED BY EGTRRA

 

PREAMBLE

 

1. Adoption and Effective Date of Amendment. This amendment of the plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.

 

2. Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

SECTION 1. LIMITATIONS ON BENEFITS

 

1. Effective Date. This section shall be effective for limitation years ending
after December 31, 2001.

 

2. Effect on Members. Benefit increases resulting from the increase in the
limitations of Section 415(b) of the Code will be provided to all current and
former members (with benefits limited by Section 415(b)) who have an accrued
benefit under the plan immediately prior to the effective date of this section
(other than an accrued benefit resulting from a benefit increase solely as a
result of the increases in limitations under Section 415(b)).

 

3. Definitions.

 

3.1 Defined Benefit Dollar Limitation. The “defined benefit dollar limitation”
is $160,000, as adjusted, effective January 1 of each year, under Section 415(d)
of the Code in such manner as the Secretary shall prescribe, and payable in the
form of a straight life annuity. A limitation as adjusted under Section 415(d)
will apply to limitation years ending with or within the calendar year for which
the adjustment applies.

 

3.2 Maximum permissible benefit. The “maximum permissible benefit” is the lesser
of the defined benefit dollar limitation or the defined benefit compensation
limitation (both adjusted where required, as provided in (a) and, if applicable,
in (b) or (c) below):

 

  (a) If the member has fewer than 10 years of participation in the plan, the
defined benefit dollar limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the plan and (ii) the denominator of which is 10. In the case of a member who
has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the employer and
(ii) the denominator of which is 10.



--------------------------------------------------------------------------------

  (b) If the benefit of a member begins prior to age 62, the defined benefit
dollar limitation applicable to the member at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the defined benefit dollar limitation
applicable to the member at age 62 (adjusted under (a) above, if required). The
defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (i) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table (or other tabular factor) specified in Article 1 of the plan and (ii) the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using a 5 percent interest rate and the applicable mortality table as
defined in Article 1 of the plan. Any decrease in the defined benefit dollar
limitation determined in accordance with this paragraph (b) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the member.
If any benefits are forfeited upon death, the full mortality decrement is taken
into account.

 

  (c) If the benefit of a member begins after the member attains age 65, the
defined benefit dollar limitation applicable to the member at the later age is
the annual benefit payable in the form of a straight life annuity beginning at
the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the member at age 65 (adjusted under (a) above, if
required). The actuarial equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in Article 1 of the plan and (ii) the actuarial equivalent (at such
age) of the defined benefit dollar limitation computed using a 5 percent
interest rate assumption and the applicable mortality table as defined in
Article 1 of the plan. For these purposes, mortality between age 65 and the age
at which benefits commence shall be ignored.

 

SECTION 2. INCREASE IN COMPENSATION LIMIT

 

1. Increase in Limit. The annual compensation of each member taken into account
in determining benefit accruals in any plan year beginning after December 31,
2001, shall not exceed $200,000. Annual compensation means compensation during
the plan year or such other consecutive 12-month period over which compensation
is otherwise determined under the plan (the determination period). For purposes
of determining benefit accruals in a plan year beginning after December 31,
2001, compensation for any prior determination period shall be limited to
$200,000.

 

2. Cost-of-Living Adjustment. The $200,000 limit on annual compensation in
Paragraph 1 shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

 

SECTION 3. MODIFICATION OF TOP-HEAVY RULES

 

1. Effective Date. This section shall apply for purposes of determining whether
the plan is a top-heavy plan under Section 416(g) of the Code for plan years
beginning after December 31, 2001, and whether the plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years. This section
amends Article 4.12 of the plan.



--------------------------------------------------------------------------------

2. Determination of Top-Heavy Status.

 

2.1 Key Employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5 percent owner of the employer, or
a 1 percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

2.2 Determination of Present Values and Amounts. This Section 2.2 shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

 

2.2.1 Distributions During Year Ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the plan and any plan aggregated with the plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

2.2.2 Employees Not Performing Services During Year Ending on the Determination
Date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

3. Minimum Benefits. For purposes of satisfying the minimum benefit requirements
of Section 416(c)(1) of the Code and the plan, in determining years of service
with the employer, any service with the employer shall be disregarded to the
extent that such service occurs during a plan year when the plan benefits
(within the meaning of Section 410(b) of the Code) no key employee or former key
employee.

 

SECTION 4. DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

 

1. Effective Date. This section shall apply to distributions made after December
31, 2001.

 

2. Modification of Definition of Eligible Retirement Plan. For purposes of the
direct rollover provisions in Article 4.15 of the plan, an eligible retirement
plan shall also mean an annuity contract described in Section 403(b) of the Code
and an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.



--------------------------------------------------------------------------------

3. Modification of Definition of Eligible Rollover Distribution to Include
After-Tax Employee Contributions. For purposes of the direct rollover provisions
in Article 4.15 of the plan, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be paid only to an individual retirement account or annuity
described in Section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

 

SECTION 5. APPLICABLE MORTALITY TABLE

 

1. Effective Date. This section shall apply to distributions with annuity
starting dates on or after December 31, 2002.

 

2. Applicable Mortality Table. Notwithstanding any other plan provisions to the
contrary, the applicable mortality table used for purposes of adjusting any
benefit or limitation under Section 415(b)(2)(B), (C), or (D) of the Code, as
set forth in Section 4.08 of the plan, and the applicable mortality table used
for purposes of satisfying the requirements of Section 417(e) of the Code, as
set forth in Section 4.10(b) of the plan, is the table prescribed in Revenue
Ruling 2001-62.